UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ANNETTE GRECO LITMAN,                   
               Plaintiff-Appellant,
                and
UNITED STATES OF AMERICA,
                Intervenor/Plaintiff,
                 v.
GEORGE MASON UNIVERSITY;
GEOFFREY ORSAK; GIRARD MULHERIN,
             Defendants-Appellees,
                and
EUGENE M. NORRIS,
                          Defendant.


NATIONAL WOMEN’S LAW CENTER;
                                           No. 01-2128
AMERICAN ASSOCIATION OF
UNIVERSITY WOMEN; AAUW LEGAL
ADVOCACY FUND; AMERICAN CIVIL
LIBERTIES UNION WOMEN’S RIGHTS
PROJECT; AMERICAN CIVIL LIBERTIES
UNION OF VIRGINIA, INCORPORATED;
CENTER FOR WOMEN POLICY STUDIES;
CONNECTICUT WOMEN’S
EDUCATION AND LEGAL FUND; EQUAL
RIGHTS ADVOCATES; FEMINIST
MAJORITY FOUNDATION; NATIONAL
ORGANIZATION OF WOMEN; NATIONAL
PARTNERSHIP FOR WOMEN AND
FAMILIES; NORTHWEST WOMEN’S LAW
CENTER; NOW LEGAL DEFENSE AND
                                        
2                LITMAN v. GEORGE MASON UNIVERSITY


EDUCATION FUND; TITLE IX                
ADVOCACY PROJECT; TRIAL
LAWYERS FOR PUBLIC JUSTICE;
WOMEN EMPLOYED; WOMEN’S LAW
PROJECT; WOMEN’S SPORTS                 
FOUNDATION; UNITED STATES OF
AMERICA,
        Amici Supporting Appellant.
                                        
             Appeal from the United States District Court
          for the Eastern District of Virginia, at Alexandria.
               James C. Cacheris, Senior District Judge.
                           (CA-97-1755-A)

                   Submitted: December 17, 2003

                     Decided: February 25, 2004

    Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed in part, vacated and remanded in part by unpublished per
curiam opinion.


                             COUNSEL

Annette Greco Litman, Reston, Virginia, Appellant Pro Se. Ronald
Curtis Forehand, William Eugene Thro, OFFICE OF THE ATTOR-
NEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
Dina R. Lassow, NATIONAL WOMEN’S LAW CENTER, Washing-
ton, D.C., for Amici Curiae National Women’s Law Center, Ameri-
can Association of University Women, AAUW Legal Advocacy
Fund, American Civil Liberties Union Women’s Rights Project,
American Civil Liberties Union of Virginia, Incorporated, Center for
Women Policy Studies, Connecticut Women’s Education and Legal
                 LITMAN v. GEORGE MASON UNIVERSITY                      3
Fund, Equal Rights Advocates, Feminist Majority Foundation,
National Organization of Women, National Partnership for Women
and Families, Northwest Women’s Law Center, NOW Legal Defense
and Education Fund, Title IX Advocacy Project, Trial Lawyers for
Public Justice, Women Employed, Women’s Law Project, Women’s
Sports Foundation; Linda Frances Thome, Seth Michael Galanter,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Amicus Curiae United States of America.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Annette Greco Litman appeals from the order of the district court
denying relief on her claims relating to sexual harassment, gender-
based discrimination, and retaliation. With regard to Litman’s claims
unrelated to retaliation, we have reviewed the record and find no
error. Accordingly, we affirm as to those claims on the reasoning of
the district court. See Litman v. George Mason Univ., No. CA-97-
1755-A (E.D. Va., Jan. 22, 1998; Filed May 7, 1998, & Entered May
8, 1998; Filed June 14, 2000, & Entered Jun. 15, 2000; Feb. 26,
2001).

   With regard to Litman’s remaining claim of retaliation, after entry
of final judgment in the district court, this court decided Peters v. Jen-
ney, 327 F.3d 307 (4th Cir. 2003), holding that Title VI confers a pri-
vate right of action for retaliation. Because Title VI and Title IX are
to be interpreted in the same manner, see Cannon v. University of
Chicago, 441 U.S. 677, 694-96 (1979), the decision in Peters compels
the conclusion that Title IX likewise includes a private right of action
for retaliation. Accordingly, we vacate that part of the district court’s
order dismissing Litman’s retaliation claim and remand for further
proceedings consistent with this opinion.
4               LITMAN v. GEORGE MASON UNIVERSITY
   We deny Litman’s pending motions to compel supplemental brief-
ing and to file a reply brief. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                         AFFIRMED IN PART;
                             VACATED AND REMANDED IN PART